Citation Nr: 0207148	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  97-13 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for hypothyroidism, 
arising from an original grant of service connection and 
rated as 10 percent disabling from February 29, 1996, through 
November 6, 2000.

2.  Entitlement to an increased rating for hypothyroidism, 
arising from an original grant of service connection and 
rated as 30 percent disabling as of November 7, 2000.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970, and from August 1974 to January 1991.

This case first came before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein service connection for 
hypothyroidism was granted and assigned a 10 percent rating 
as of February 29, 1996, the date of receipt of the veteran's 
claim for compensation.  The Board remanded this case in 
November 1998 and May 2000, in order to accomplish additional 
development of the evidence.  In December 2000, the RO 
granted a 30 percent rating for service-connected 
hypothyroidism, effective as of November 7, 2000.  The case 
was thereafter returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been obtained, and the case is ready 
for appellate review.

2.  Between February 29, 1996, and November 6, 2000, 
hypothyroidism was manifested primarily by complaints of 
fatigue and mental sluggishness, and by findings on treatment 
that hypothyroidism was well controlled by medication.

3.  As of November 7, 2000, hypothyroidism has been 
manifested primarily by complaints of fatigue, exhaustion, 
weight fluctuation and poor memory, and findings on 
examination that hypothyroidism was well controlled by 
medication.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for hypothyroidism, 
arising from an original grant of service connection and 
rated as 10 percent disabling from February 29, 1996, through 
November 6, 2000, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, § 4.119, Diagnostic Code 7903.

2.  The criteria for an increased rating for hypothyroidism, 
arising from an original grant of service connection and 
rated as 30 percent disabling as of November 7, 2000, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§ 4.119, Diagnostic Code 7903.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Initially, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable with regard to this 
case, the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support her claim, 
by means of rating decisions, a Statement of the Case, and 
subsequent Supplemental Statements of the Case.  The Board 
likewise advised her as to the evidence that was needed to 
support her claim, by means of the Remands issued in November 
1998 and May 2000.  Neither the veteran nor her 
representative has indicated the existence of any pertinent 
evidence that has not already been obtained or requested.  
The RO has made all reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all evidence identified by her relative to this 
claim has been obtained and associated with her claims 
folders.  The Board accordingly concludes that the RO has 
either complied with, or gone beyond, these provisions.

The Board therefore finds that the RO has complied with both 
the duty to assist and the duty to notify provisions of the 
VCAA, implementing regulations, and internal VA guidance, and 
that, in light of all of these considerations, it is not 
prejudicial to the claimant to proceed to adjudicate the 
claim on the current record.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Analysis

Service connection for hypothyroidism was granted by the RO 
in October 1996; a 10 percent rating was assigned, effective 
as of February 29, 1996, which was the date of receipt by VA 
of the veteran's application for compensation.  In December 
2000, the RO increased this rating to 30 percent, effective 
as of November 7, 2000.

Service-connected disability is assigned ratings that are 
based, as far as practicable, upon the average impairments in 
earning capacity resulting from such injuries in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Specific 
disability is evaluated, for VA rating purposes, by the 
application of rating criteria that are set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001).  

During the pendency of this appeal, the criteria under which 
hypothyroidism is evaluated (38 C.F.R. § 4.119, Diagnostic 
Code 7903) were revised, effective as of June 6, 1996.  See 
61 Fed Reg. 20446, May 7, 1996.  Under Karnas v. Derwinski, 
1 Vet. App. 308 (1991), VA, in such circumstances, will rate 
a disability under the criteria that are more favorable to 
the veteran.  Prior to June 6, 1996, the 10 percent rating 
that was in effect for hypothyroidism from February 29, 1996, 
through November 6, 2000, contemplated moderate impairment, 
with fatigability; as of June 6, 1996, that rating 
contemplated fatigability, or continuous medication required 
for control.  A 30 percent rating, prior to June 6, 1996, 
required moderately severe impairment, with sluggish 
mentality and other indications of myxedema, and decreased 
levels of circulating thyroid hormones; as of June 6, 1996, 
that rating required fatigability, constipation, and mental 
sluggishness.  A 60 percent rating, prior to June 6, 1966, 
required severe impairment, as exemplified by a long history 
of disability and a slow pulse, decreased levels of 
circulating thyroid hormones, sluggish mentality, sleepiness, 
and a slow return of reflexes; as of June 6, 1996, that 
rating required muscular weakness, mental disturbance, and 
weight gain.  Neither the criteria that were in effect prior 
to June 6, 1996, or those that became effective as of that 
date, are more favorable when compared to each other.

It must also be noted that the decision of the United States 
Court of Appeals for Veterans Claims in Fenderson v. West, 12 
Vet. App. 119 (1999), is for application, by which claims for 
increased compensation that arise from original grants of 
service connection, as is the case herein, may be subject to 
"staged" ratings, in which different levels of compensation 
may be awarded during the appellate period.

After a review of the pertinent evidence, the Board finds 
that the criteria for an increased rating (under either the 
original or revised rating criteria) for the period from 
February 29, 1996, through November 6, 2000, are not met.  An 
August 1996 VA treatment record indicates that the veteran's 
hypothyroidism was stable on her current dose of Synthroid.  
The report of a September 1996 VA examination notes the 
presence of hypothyroidism, and indicates the use of 
medications to include Synthroid.  The transcript of a 
September 1997 personal hearing shows that she claimed 
fatigue and mental sluggishness.  VA treatment records dated 
between 1997 and 1999 show recommendations, with regard to 
her hypothyroidism, that the veteran continue her current 
dosage of medication.  

The report of a May 1999 VA examination shows that she was 
experiencing no other problems other than fatigue that could 
be related to "her thyroid problem."  It indicates that she 
was physically stable on medication, albeit with the 
occasional fatigue reported.  A VA treatment record dated in 
May 1999 shows that she indicated that she was depressed, but 
also shows that this was attributed to her job situation, and 
not to her hypothyroidism.  Likewise, a February 2000 VA 
treatment record notes that the veteran reported that she 
felt tired at times, but does not indicate that this was a 
symptom of hypothyroidism.  

In brief, this evidence does not demonstrate that, for the 
period between February 29, 1996, and November 6, 2000, the 
veteran's hypothyroidism was productive of moderate severity, 
such that she was mentally sluggish or manifesting other 
symptoms of myxedema (under the criteria in effect prior to 
June 6, 1996) as a result thereof.  The evidence also does 
not demonstrate that her hypothyroidism, while productive of 
fatigability, was also productive of constipation and mental 
sluggishness (under the criteria in effect as of June 6, 
1996).  The Board must therefore conclude that the 
preponderance of the evidence is against the assignment of a 
rating in excess of the 10 percent evaluation currently in 
effect at any time during the period in question.

The Board also finds, after a review of the evidence, that 
the criteria for a rating greater than 30 percent (under 
either the original or the revised rating criteria), for the 
period beginning on November 7, 2000, are not satisfied.  The 
medical evidence consists of the report of a VA examination 
conducted on that date, noting that she indicated that she 
had symptoms of fatigue, and was exhausted "all the time."  
While she indicated that her weight fluctuated and that she 
had poor memory, the report shows an assessment by the 
examiner that, "[a]s long as the [veteran] stays on her 
medication, her hypothyroidism is well controlled.  Other 
symptoms of fatigue and poor energy could be secondary to her 
positive hepatitis C condition."  The examiner also found 
that "[b]asically if the [veteran] stops taking her 
Synthroid, over a couple of months, her symptoms will return 
to increased weight gain, cold intolerance, fatigue, 
somnolence, that goes with hypothyroidism."  

This evidence does not demonstrate that the veteran manifests 
the muscular weakness, mental disturbance, and weight gain 
(under the criteria in effect as of June 6, 1996) or the 
sluggish mentality, sleepiness, and slow return of reflexes 
(under the criteria in effect prior to June 6, 1996) that 
would warrant the assignment of a 60 percent rating; to the 
contrary, the report of the November 2000 VA examination 
indicates symptoms that were controlled with medication.  The 
Board must therefore conclude that the preponderance of the 
evidence is against the assignment of an increased rating at 
any time for the period that began on November 7, 2000.


ORDER

An increased rating for hypothyroidism, arising from an 
original grant of service connection and rated as 10 percent 
disabling from February 29, 1996, through November 6, 2000, 
is denied.

An increased rating for hypothyroidism, arising from an 
original grant of service connection and rated as 30 percent 
disabling as of November 7, 2000, is denied.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

